              Case 5:19-cv-00103-RWS-CMC Document 4 Filed 08/01/19 Page 1 of 1 PageID #: 17
                                                                                                                      CLOSED
                                   U.S. District Court [LIVE]
                                Western District of Texas (Waco)
                        CIVIL DOCKET FOR CASE #: 6:19−cv−00439−ADA

Shrader v. Davis                                                           Date Filed: 07/22/2019
Assigned to: Judge Alan D Albright                                         Date Terminated: 07/31/2019
Cause: 28:2254 Petition for Writ of Habeas Corpus (State)                  Jury Demand: None
                                                                           Nature of Suit: 530 Habeas Corpus (General)
                                                                           Jurisdiction: Federal Question
Petitioner
Mark Lynn Shrader                                           represented by Mark Lynn Shrader
                                                                           #2115368
                                                                           Telford Unit
                                                                           3899 Hwy. 98
                                                                           New Boston, TX 75570
                                                                           PRO SE


V.
Respondent
Lorie Davis                                                 represented by Edward L. Marshall
                                                                           Assistant Attorney General
                                                                           State of Texas
                                                                           P.O. Box 12548
                                                                           Capitol Station
                                                                           Austin, TX 78711−2548
                                                                           (512) 936−1400
                                                                           Fax: (512) 936−1280
                                                                           Email: edward.marshall@oag.texas.gov
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 07/22/2019       Ï1   Petition for Writ of Habeas Corpus filed by Mark Lynn Shrader.(bw) (Entered: 07/24/2019)

 07/29/2019       Ï2   Case Opening Letter. (Attachments: # 1 Privacy Policy)(bw) (Entered: 07/29/2019)

 07/31/2019       Ï3   TRANSFER ORDER. It is therefore ORDERED that the above−referenced case is
                       TRANSFERRED to theHouston Division of the Southern District of Texas. Signed by Judge Alan D
                       Albright. (am) (Entered: 07/31/2019)

 07/31/2019       Ï    Case transferred to District of Southern District of Texas, Houston Division. (am) (Entered:
                       07/31/2019)
